DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
A Reply was filed 24 June 2021.  The amendments to the claims and abstract have been entered.  Claims 1-16 and 21-24 are pending.  Claims 10-16 are withdrawn.

Election by original presentation
Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (e.g., claim 1) and III (e.g., claim 21) are related as subcombinations.  Subcombination III has separate utility, including use without an evaporation section extending at least partially through a CRDM.  Subcombination I has separate utility, including use without a heat pipe.
Since applicant has received an action on the merits for the originally presented invention I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The phrase “an evaporation section extending at least partially through the CRDM” can be interpreted differently, and is thus indefinite.  It is unclear whether the phrase requires the evaporation section to be partly in the CRDM and partly out of the CRDM.  For example, note [0143] of the published specification.  It is unclear whether the phrase allows for the entire evaporation section to be wholly in the CRDM. 

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature is not shown:
evaporation section extending . . . through (out of) the CRDM (claim 1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waki (JPS58127385U).
Waki teaches a heat pipe (2) extending at least partially through (in) a CRDM.  Hence, Waki teaches an evaporation section (of the heat pipe) extending at least partially through the CRDM.  Note the attached English translation of Waki.

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Waki as applied to claim 1 above, and further in view of DeWesse (US 3,992,255).
The skilled artisan would understand that electromagnetic driving of control rods (and the equipment therefor) is conventional in the art.  For example, DeWesse discloses a CRDM that includes conventional features of a drive coil (21), a drive magnet (23), and a drive shaft (50).  Modification of the CRDM of, Waki to have 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive with regard to the rejection based on Waki (JPS58127385U), which is discussed above.

Additional Comment
Despite their lack of clarity (as noted above in the 35 U.S.C. 112 rejections), claims 2-8 have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

Conclusion
THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Improper Amendment Format
MPEP 608.01 requires that “All papers which are to become a part of the permanent records of the U.S. Patent and Trademark Office must be legibly written either by a typewriter or mechanical printer in permanent dark ink . . . the type of paper is unlikely to be an issue so long as the Office is able to scan and reproduce the papers that were filed”.  The additions and deletions (which are presented in a very light shading format) in Applicant’s amendment are not machine readable, and thus do not allow the Office ”to scan and reproduce the papers that were filed”.  Furthermore, because the amendment may have to be manually entered, errors may occur.  Further use of Applicant’s unorthodox amendment format may result in a future Reply being deemed non-responsive.  

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303 



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646